DETAILED ACTION
The communication dated 6/16/2022 has been entered and fully considered.
Claims 1-15, 17-19 and 29 are cancelled. Claims 16, 20-28 and 30-39 are pending.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see pgs. 6-7, filed 6/16/2022, with respect to the rejection(s) of claim(s) 16 under § 103 have been fully considered and are persuasive. The Applicant argues that the prior art does not teach the newly amended limitations. The Examiner agrees that the prior art references do not teach the newly amended limitation of “wherein a strip region is not selectively bonded forming a regional void between the base balloon and the second balloon or other outer walled structure or covering. Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of the new prior art, Voss et al. (U.S. PGPUB 2011/0015571).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 16, 19 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Giasolli et al. (U.S. PGPUB 2017/0080192), hereinafter GIASOLLI, in view of Voss et al. (U.S. PGPUB 2011/0015571), hereinafter VOSS.
Regarding claim 16, GIASOLLI teaches: A method (GIASOLLI teaches a method for medical balloon [Abstract]) for producing a balloon-in-balloon design, comprising: providing a base balloon (GIASOLLI teaches a balloon (20) [0083]); attaching strips with wedge dissectors on an outer surface of the base balloon (GIASOLLI teaches strips (16) can be attached to the balloon [0117]. GIASOLLI teaches the strips have wedge dissectors (26) on an outer surface of the balloon [0111; Fig. 6B]); pleating the base balloon with the attached strips with wedge dissectors (GIASOLLI teaches the balloons can be pleated and crimped down with the strips [0186]); inserting the pleated base balloon with the attached strips with wedge dissectors into a second balloon or other outer walled structure or covering (GIASOLLI teaches balloons can be pleated and crimped down to the very narrow profile allowing the device to be delivered through and introduced into a sheath with a narrow diameter [0186]); and inflating the pleating base balloon within the second balloon or other outer walked structure or covering (GIASOLLI teaches the balloon is inflated once deployed [0186]. Furthermore, its known in the art to inflate the balloon after positioning it in the blood vessel [0006].); and selectively bonding the base balloon to the second balloon or other outer walled structure or covering (GIASOLLI teaches ends of the strips can be thinnest with no wedge dissectors enabling greater surface area for rings (which Examiner is interpreting an outer walled structure or covering) to bond to the strips [0147]. In another embodiment, GIASOLLI teaches heat shrink material in the form of a tube can be used to slide onto or over the strips (16) and may have an adhesive or other coating to support the bonding of the tube and balloon [0151].), wherein bases of the strips are captured between the base balloon and the second balloon or other outer walled structure or covering when the base balloon and the second balloon or other outer walled structure or covering are selectively bonded (GIASOLLI teaches heat shrink material in the form of a tube can be used to slide onto or over the strips (16) and may have an adhesive or other coating to support the bonding of the tube and balloon [0151], which would inherently bond the length of the strips, including the base of the strips, as the strips are bonded to the base balloon [0117; 0208]). 
GIASOLLI is silent as to: wherein a strip region is not selectively bonded forming a regional void between the base balloon and the second balloon or other outer walled structure or covering.
In the same field of endeavor, balloons, VOSS teaches a catheter body (2) and a balloon wall (3) jointed to the catheter body in a connection zone (4) [0035]. VOSS teaches the balloon wall is joined by an adhesive (7) to the catheter body in a connection zone (4) and there is a void between the balloon and catheter body where the adhesive is not applied [Fig. 1; 0037]. It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the applicant’s invention to modify GIASOLLI, by having a void between the bonding of a body and balloon, as suggested by VOSS, in order to reduce excess joining material spills [0017].
Regarding claim 19, GIASOLLI teaches: further comprising bonding the base balloon with the attached strips with wedge dissectors and the second balloon or other outer walled structure or covering to capture a base of the strips (GIASOLLI teaches an adhesive layer (270E) that covers the outer surface of the balloon surface [0208]. GIASOLLI teaches strips (16) can be attached to the balloon [0117]. GIASOLLI teaches the strips have wedge dissectors (26) on an outer surface of the balloon [0111; Fig. 6B]. GIASOLLI teaches the strips (300) are attached to the balloon (1000) [Fig. 28]. GIASOLLI teaches the balloon is introduced into a sheath and post-inflated [0186], which would inherently bond the strips to the sheath).
Regarding claim 21, GIASOLLI teaches: further comprising uniformly applying an adhesive to a surface of the base balloon (GIASOLLI teaches a polymer layer can be used as a base coat covering the outer balloon surface. This case boat (270A) offers an interface bonding layer for the interrupted scoring element to the balloon surface [0208]).
Claims 20-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Giasolli et al. (U.S. PGPUB 2017/0080192), hereinafter GIASOLLI, and Voss et al. (U.S. PGPUB 2011/0015571), hereinafter VOSS, as applied to claim 16 above, and further in view of Vigil et al. (U.S. 5,320,634), hereinafter VIGIL.
Regarding claim 20, GIASOLLI and VOSS teach all of the claimed limitations as stated above, but do not explicitly teach: further comprising applying an adhesive to the base balloon with the attached strips with wedge dissectors prior to inserting the pleated base balloon into the second balloon or other outer walled structure or covering. In the same field of endeavor, balloons, VIGIL teaches the balloon includes a plurality of substantially identical atherotomes (28a, 28b, 28c) mounted on outer surface (18) of balloon (12) [Col. 4, lines 8-11; Fig. 1]. VIGIL teaches the atherotomes are attached by an adhesive to outer surface (18) of balloon (12) [Col. 4, lines 40-46; Fig. 1]. It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the applicant’s invention to modify GIASOLLI and VOSS, by having adhesive to the base balloon and the dissectors prior to inserting, as suggested by VIGIL, in order to attach the wedges [claim 4; Col. 4, lines 1-3].
Regarding claim 21, VIGIL further teaches: further comprising uniformly applying an adhesive to a surface of the base balloon (VIGIL teaches the adhesive material is applied to the outer surface of balloon membrane [claim 4]).
Claims 22-23, 27 and 32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Giasolli et al. (U.S. PGPUB 2017/0080192), hereinafter GIASOLLI, and Voss et al. (U.S. PGPUB 2011/0015571), hereinafter VOSS, as applied to claim 16 above, and further in view of DO et al. (U.S. PGPUB 2016/0206861), hereinafter DO.
Regarding claims 22-23, GIASOLLI and VOSS teach all of the limitations as stated above, but are silent as to: further comprising applying a light curable adhesive to the base balloon with the attached strips with wedge dissectors and exposing the balloon to light to cure an adhesive. In the same field of endeavor, catheters, DO teaches using a UV light curing adhesive on the balloon [0069]. DO teaches exposure to UV light to cure the adhesive [0066]. It would have been obvious for one of ordinary skill in the art at the time of the effective filing date of the applicant’s invention to modify GIASOLLI and VOSS, by substituting the adhesive with a UV light curing adhesive, as suggested by DO, in order to adhere fibers [0066].
Furthermore, light curable adhesives are known in the art and one of ordinary skill in the art would be able to choose a UV light curable adhesive. See KSR int'l Co. v. Teleflex Inc., 127 S.Ct. 1727, 82 USPQ2d 1385 (2007) ("A person of ordinary skill has good reason to pursue the known option within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense.").
Regarding claim 27, DO further teaches: further comprising incorporating the strips in a balloon molder during a balloon blowing process (DO teaches a mold (55) to provide a surface treatment on the finished balloon (12) [0058]. For example, the inner surface of the mold cavity (56) may be provided with a textured pattern (56a) and when a parison (54) is expanded in the mold cavity (56), the surface of the balloon would have a pattern on the surface [0058; Fig. 25-26; 0059]).
Regarding claim 32, DO further teaches: further comprising blowing material of the second balloon or other outer walled structure or covering in a balloon mold (DO teaches a parison (54) and blow molded together with an insert (52) [0057] in a mold (55) [Fig. 13; 0058]).
Claim 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Giasolli et al. (U.S. PGPUB 2017/0080192), hereinafter GIASOLLI, and Voss et al. (U.S. PGPUB 2011/0015571), hereinafter VOSS, as applied to claim 16 above, and further in view of Alpini et al. (U.S. PGPUB 2008/0097301), hereinafter ALPINI.
Regarding claim 24, GIASOLLI and VOSS teach all of the limitations as stated above, but are silent as to: wherein inflating the base balloon comprises inflating the base balloon under high pressures of 5 or more atm. In the same field of endeavor, catheters, ALPINI teaches the balloon is capable of achieve large inflated diameters at high pressures greater than 6 atm while still maintaining competitive crossing profiles [0024]. It would have been obvious for one of ordinary skill in the art at the time of the effective filing date of the applicant’s invention to modify GIASOLLI and VOSS, by having the balloon inflate under high pressure of 6 atm or greater, as suggested by ALPINI, in order to increase strength and stiffness of the device [0005].
Claims 25-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Giasolli et al. (U.S. PGPUB 2017/0080192), hereinafter GIASOLLI, and Voss et al. (U.S. PGPUB 2011/0015571), hereinafter VOSS, as applied to claim 16 above, and further in view of GANDOLA et al. (U.S. PGPUB 2020/0276364), hereinafter GANDOLA.
Regarding claim 25, GIASOLLI and VOSS teach all of the limitations as stated above, but are silent as to: further comprising contacting under pressure the base balloon with the attached strips with wedge dissectors and the second balloon or other outer walled structure or covering to disperse an adhesive uniformly. In the same field of endeavor, adhesives, GANDOLA teaches using pressure via spraying to cover the surface of the device with adhesive [0144]. It would have been obvious for one of ordinary skill in the art at the time of the effective filing date of the applicant’s invention to modify GIASOLLI and VOSS, by using pressure to cover the surface of the device with adhesive, as suggested by GANDOLA, in order to create a layer of uniform thickness [0144].
Regarding claim 26, GANDOLA further teaches: further comprising pressure loading by inflating the base balloon to produce a uniform coating thickness of adhesive on the base balloon prior to curing (GANDOLA teaches using pressure via spraying to cover the surface of the device with adhesive [0144].).
Claim 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Giasolli et al. (U.S. PGPUB 2017/0080192), hereinafter GIASOLLI, and Voss et al. (U.S. PGPUB 2011/0015571), hereinafter VOSS, as applied to claim 16 above, and further in view of Wang et al. (U.S. PGPUB 2003/0163148), hereinafter WANG.
Regarding claim 28, GIASOLLI and VOSS teach all of the limitations as stated above, but are silent as to: further comprising laminating or thermally bonding the base balloon with the strips. In the same field of endeavor, catheter, WANG teaches a tube made of matric can be laminated, using adhesive, with strips of material suitable for striped portions (32) [0085]. It would have been obvious for one of ordinary skill in the art at the time of the effective filing date of the applicant’s invention to modify GIASOLLI and VOSS, by laminating strips on the balloon, as suggested by WANG, in order for the strips of material to blend with the matrix of the balloon [0085].
Claims 30-31 and 36 is/are rejected under 35 U.S.C. 103 as being unpatentable over Giasolli et al. (U.S. PGPUB 2017/0080192), hereinafter GIASOLLI, and Voss et al. (U.S. PGPUB 2011/0015571), hereinafter VOSS, as applied to claim 16 above, and further in view of WEBER (U.S. PGPUB 2012/0316495).
Regarding claim 30, GIASOLLI and VOSS teach all of the limitations as stated above, but are silent as to: wherein the wedge dissectors rise above the surface of the second balloon or other outer walled structure or covering. In the same field of endeavor, WEBER teaches a balloon (42) within an elastic sheath (40) and the sheath (40) includes a thin central portion (43) which is recessed portion and the recess has a plurality of bands (41) that rise above the surface of the sheath [0059; Fig. 4B]. It would have been obvious for one of ordinary skill in the art at the time of the effective filing date of the applicant’s invention to modify GIASOLLI and VOSS, by having the bands (41) rise above the surface of the sheath, as suggested by WEBER, in order for the bands do not flip or otherwise displace as the device moves within a patient toward a target site [0061].
Regarding claim 31, WEBER further teaches: further comprising forming the second balloon or other outer walled structure or covering from an extruded material (WEBER teaches extruding a tube of compliant material to form a sheath [0012]).
Regarding claim 36, WEBER further teaches: wherein the wedge dissectors rise above the outer surface of the second balloon or other outer walled structure or covering to penetrate effectively when the base balloon is inflated (WEBER teaches a balloon (42) within an elastic sheath (40) and the sheath (40) includes a thin central portion (43) which is recessed portion and the recess has a plurality of bands (41) that rise above the surface of the sheath [0059; Fig. 4B] and would inherently penetrate when inflated).
Claims 33-34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Giasolli et al. (U.S. PGPUB 2017/0080192), hereinafter GIASOLLI, and Voss et al. (U.S. PGPUB 2011/0015571), hereinafter VOSS, as applied to claim 16 above, and further in view of Chouinard (U.S. PGPUB 2004/0176740), hereinafter CHOUINARD.
Regarding claims 33-34, GIASOLLI and VOSS teach all of the limitations as stated above, but are silent as to: further comprising forming the second balloon or other outer walled structure or covering from more than one material and further comprising forming the second balloon or other outer walled structure or covering with more than one layer. In the same field of endeavor, catheters, CHOUINARD teaches the outer sheath (2) includes a multi-layer structure with circumferential braided layers (6) interposed between an inner tubular layer (7) and a polymeric matrix layer (10) [0025]. CHOUINARD teaches the sheath includes an inner tubular layer, at least two braided layers and an outer polymeric matrix layer [0011]. It would have been obvious for one of ordinary skill in the art at the time of the effective filing date of the applicant’s invention to modify GIASOLLI and VOSS, by having a sheath with multiple layers and various materials, as suggested by CHOUINARD, in order to provide greater tensile strength and stiffness [0017].
Claim 35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Giasolli et al. (U.S. PGPUB 2017/0080192), hereinafter GIASOLLI, and Voss et al. (U.S. PGPUB 2011/0015571), hereinafter VOSS, as applied to claim 16 above, and further in view of Schiff (U.S. 4,287,892), hereinafter SCHIFF.
Regarding claim 35, GIASOLLI and VOSS teach all of the limitations as stated above, but are silent as to: further comprising forming the second balloon or other outer walled structure or covering from a more stretchable material than the base balloon. In the same field of endeavor, catheters, SCHIFF teaches a stretchable silicone sleeve (18) over the body of the balloon (16) [Col. 5, lines 9-11], which would inherently be more stretchable than the balloon to stretch when the balloon is inflated. It would have been obvious for one of ordinary skill in the art at the time of the effective filing date of the applicant’s invention to modify GIASOLLI and VOSS, by having the sleeve be stretchable, as suggested by SCHIFF, in order to prevent egress of blood or other body fluids [Col. 7, lines 45-17].
Claims 36-39 is/are rejected under 35 U.S.C. 103 as being unpatentable over Giasolli et al. (U.S. PGPUB 2017/0080192), hereinafter GIASOLLI, and Voss et al. (U.S. PGPUB 2011/0015571), hereinafter VOSS, as applied to claim 16 above, and further in view of Schneider et al. (U.S. PGPUB 2010/0042121), hereinafter SCHNEIDER.
Regarding claim 36, GIASOLLI and VOSS teach all of the limitations as stated above, but do not explicitly teach: wherein the wedge dissectors rise above the outer surface of the second balloon or other outer walled structure or covering to penetrate effectively when the base balloon is inflated. In the same field of endeavor, balloons, SCHNEIDER teaches the spikes (51) rise above the outer surface of the second balloon (56) to penetrate effectively when balloon (54) is inflated [Figs. 5A-5B; 0057]. It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the applicant’s invention to modify GIASOLLI and VOSS, by having the spikes rise above the outer surface of the second balloon, as suggested by SCHNEIDER, in order to be pressed out of the holes to pierce the desired area [0057].
Regarding claim 37, SCHNEIDER teaches: wherein each wedge dissector comprises an unhoned radially outward facing surface having a length between a proximal edge of the unhoned radially outward facing surface and a distal edge of the unhoned radially outward facing surface (SCHNEIDER teaches the spike can be a cone shape. SCHNEIDER teaches the potential shape of the spike can include other types of pointed shapes, such as a long, pyramidal shape, a triangle shape, an arrow shape (longer and sharp in one axis and narrow and dull in the perpendicular axis), a gum drop shape, a narrow rectangle shape, a pin shape, a needle shape, and others [0049]). Furthermore, it has been held that a mere change in shape without affecting the functioning of the part would have been within the level of ordinary skill in the art. See In re Dailey et al., 149 USPQ 47; Eskimo Pie Corp. v, Levous et al., 3 USPQ 23.
Regarding claim 38, SCHNEIDER further teaches: wherein the second balloon or other outer walled structure or covering does not include any wedge dissectors on an outer surface of the second balloon or other outer walled structure or covering (SCHNEIDER teaches the second balloon (52/56) does not have any spikes attached to the outer surface [Figs. 5A-5B]).
Regarding claim 39, SCHNEIDER further teaches: wherein the second balloon or other outer walled structure or covering comprises a stretchable membrane (SCHNEIDER teaches a second balloon (56) [Fig. 5B], which would inherently be a stretchable membrane).
Claim 37 is/are rejected under 35 U.S.C. 103 as being unpatentable over Giasolli et al. (U.S. PGPUB 2017/0080192), hereinafter GIASOLLI, and Voss et al. (U.S. PGPUB 2011/0015571), hereinafter VOSS, as applied to claim 16 above, and further in view of Giasolli et al. (U.S. PGPUB 2018/0200491), hereinafter GIASOLLI 2.
Regarding claim 37, GIASOLLI and VOSS teach all of the limitations as stated above, but do not explicitly teach: wherein each wedge dissector comprises an unhoned radially outward facing surface having a length between a proximal edge of the unhoned radially outward facing surface and a distal edge of the unhoned radially outward facing surface.
In the same field of endeavor, balloon, GIASOLLI 2 teaches the wedge dissectors has an unhoned radially outward facing surface having a length between a proximal edge of the radially outward facing surface and a distal edge of the radially outward facing surface [0011]. It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the applicant’s invention to modify GIASOLLI and VOSS, by having the wedges being unhoned, as suggested by GIASOLLI 2, in order to be detachable upon application of mechanical force [0011].
 Claims 38-39 is/are rejected under 35 U.S.C. 103 as being unpatentable over Giasolli et al. (U.S. PGPUB 2017/0080192), hereinafter GIASOLLI, and Voss et al. (U.S. PGPUB 2011/0015571), hereinafter VOSS, as applied to claim 16 above, and further in view of Boatman (U.S. PGPUB 2009/0254064), hereinafter BOATMAN.
Regarding claim 38, GIASOLLI and VOSS does not explicitly teach: wherein the second balloon or other outer walled structure or covering does not include any wedge dissectors on an outer surface of the second balloon or other outer walled structure or covering. In the same field of endeavor, balloons, BOATMAN teaches the second balloon does not have any wedges (Figs. 7B-7C) on the outer surface [0036; Figs. 7A-7C]. It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the applicant’s invention to modify GIASOLLI and VOSS, by having no wedges on the outside of the second balloon, as suggested by BOATMAN, in order to release a fluid in a desired manner and create a lumen [0009].
Regarding claim 39, BOATMAN further teaches: wherein the second balloon or other outer walled structure or covering comprises a stretchable membrane (BOATMAN teaches a second balloon (42) [0036], which would inherently be a stretchable membrane).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAROLINE BEHA whose telephone number is (571)272-2529. The examiner can normally be reached MONDAY - FRIDAY 9:00 A.M. - 5:00 P.M.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ABBAS RASHID can be reached on (571) 270-7457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/C.B./Examiner, Art Unit 1748                                                                                                                                                                                                        

/JACOB T MINSKEY/Primary Examiner, Art Unit 1748